In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner as a teacher *606in her subject area and to grant her tenure, the appeal is from a judgment of the Supreme Court, Nassau County, dated December 16, 1976, which dismissed the petition. Judgment affirmed, without costs or disbursements. Respondents clearly complied with both the notice and review requirements of section 3031 of the Education Law. Section 3019-a of the said law is inapplicable where, as here, the teacher is terminated at the expiration of her probationary term. The merits of the superintendent’s determination that petitioner-appellant be denied appointment on tenure are not reviewable upon this record, there being no allegations of a denial of constitutional or statutory rights. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.